Citation Nr: 1215221	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  97-11 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left lower extremity disability other than a healed fracture of the left great toe, to include arthritis, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1966 to February 1969.  He received the Purple Heart Medal.

This matter initially came before the Board of Veterans' Appeals (Board) from a March 1998 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied entitlement to service connection for left leg arthritis.

The Veteran testified before a hearing officer at an August 1998 hearing at the RO.  He also testified before a Veterans Law Judge at a December 2003 hearing at the RO (Travel Board hearing).  Transcripts of these hearing have been associated with his claims folder.

In July 2004, the Board remanded this matter for further development.

In February 2006, the Board denied the claim for service connection for a left lower extremity disability.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In a December 2007 memorandum decision, the Court vacated the Board's February 2006 decision and remanded the case for readjudication in compliance with directives specified in the Court's decision.

In June 2009 and October 2010, the Board remanded this matter for further development.

In March 2012, the Board sent the Veteran a letter informing him that the Veterans Law Judge who conducted the December 2003 Travel Board hearing was no longer employed at the Board, asked him to indicate whether he wanted to attend a new hearing, and indicated that a failure to respond within 30 days would result in a presumption that another hearing was not desired.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  The letter was sent to the Veteran's address of record and was not returned as undeliverable.  A copy of the letter was also sent to his representative.  

The Veteran failed to respond to the March 2012 letter.  Therefore, it is presumed that he does not want another hearing and the Board shall proceed to consider his appeal.

The Veteran had also perfected an appeal with regard to the issue of entitlement to service connection for a left upper extremity disability.  The Board had remanded that issue in October 2010 for further development.  In December 2011, the Appeals Management Center (AMC) granted service connection for that disability and, thereby, resolved the appeal as to that issue.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr. Nicholson, 21 Vet. App. 303, 311 (2007).

Medical records reveal that the Veteran has been diagnosed as having various left knee disabilities.  For example, an October 1999 VA rheumatology consultation note and a February 2010 VA examination report indicated diagnoses of osteoarthritis and mild chondromalacia patella.  Thus, current left lower extremity disabilities have been demonstrated.

Service treatment records reflect that in February 1967 the Veteran sustained a compound fracture of the distal phalanx of the left great toe when a vehicle drove over his foot.  He is currently service-connected for a healed fracture of the left great toe.

In April 1967, the Veteran sustained combat-related gunshot wounds to the right upper extremity while serving in Vietnam.  He has reported that he also injured his left lower extremity, including the left knee, at that time.  He has also provided non-specific reports of left knee injuries in service due to a fall and a twisting injury.

In September 2008, the Board sought to obtain an expert medical opinion through the Veterans Health Administration (VHA opinion) in accordance with the provisions of 38 C.F.R. § 20.901(a) (2011).  In October 2008, a VA physician reviewed the Veteran's claims file and opined that it was likely ("more likely than not") that the Veteran had left knee arthritis which related to his injuries in Vietnam in February and April 1967.  No further explanation or reasoning for this opinion was provided.

In December 2008, a second VA physician reviewed the Veteran's claims file and opined that there was no evidence in the Veteran's records to indicate that arthritis of the lower extremity was related to a service-connected injury, either directly or indirectly.  Any arthritis of the left knee was age-related.  No further explanation or reasoning for this opinion was provided.

The Veteran was afforded a VA examination for a left lower extremity disability in February 2010.  The physician who conducted the examination opined that the Veteran's left lower extremity disability, diagnosed as mild chondromalacia patella of the left knee, was unrelated to anything that occurred in service.  This opinion was unaccompanied by any specific explanation or reasoning.

In its October 2010 remand, the Board instructed the agency of original jurisdiction (AOJ) to forward the Veteran's claims file to the examiner who had conducted the February 2010 VA examination in order to obtain new opinions as to the etiology of the Veteran's left lower extremity disability.  The examiner was instructed to opine as to whether it was at least as likely as not that the Veteran's current left knee disability was caused or aggravated by his service-connected disabilities and to provide explanations for the February 2010 opinion as well as for any new opinions given in response to the Board's October 2010 remand instructions.

In October 2010, the examiner who had conducted the February 2010 VA examination reviewed the Veteran's claims file and opined that the Veteran's left knee disability, diagnosed as mild chondromalacia patella, was unrelated to anything that occurred in service and was not aggravated by anything related to service.  However, the examiner again failed to provide any explanation or reasoning for his opinions.

The September and December 2008 and February and October 2010 opinions are inadequate because no rationales was provided to support the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

Furthermore, the VA physician who provided the October 2010 opinion did not provide any clear opinion as to whether the Veteran's left lower extremity disability was caused or aggravated by a service-connected disability, despite the Board's instructions to do so.

In sum, as an adequate opinion as to the etiology of the Veteran's current left lower extremity disability has yet to be obtained, a remand is unfortunately again necessary in order to obtain such an opinion.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

During the December 2003 hearing, the Veteran reported that he had applied for and been denied Social Security Administration (SSA) benefits for an unspecified disability.  The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and may be relevant.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision. 

All efforts to obtain these records must be documented in the claims file.

Efforts to obtain these records should continue until it is reasonably certain that they are unavailable or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the claims file any records from SSA, schedule the Veteran for a VA examination with an examiner who has not yet examined him to determine the etiology of his current left lower extremity disability other than a healed fracture of the left great toe.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current left lower extremity disability other than a healed fracture of the left great toe (any such left lower extremity disability diagnosed since October 1997, including a left knee disability) had its onset in service or in the year immediately following service, is related to his reported left lower extremity injuries in service, or is otherwise the result of a disease or injury in service.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current left lower extremity disability other than a healed fracture of the left great toe (any such left lower extremity disability diagnosed since October 1997, including a left knee disability) was either caused (in whole or in part) or aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by any of the Veteran's service-connected disabilities, especially a healed fracture of the left great toe.

The examiner should note whether there is medical evidence created prior to any aggravation, or the earliest evidence created at any time between the time of aggravation and medical evidence showing the current level of severity of the current disability, that shows a baseline of the left lower extremity disability prior to the aggravation.

In formulating the above opinions, the examiner must acknowledge and comment on the significance, if any, of the Veteran's gunshot injuries in service, his left foot injury in service, and any other reported left lower extremity injury in service.   

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for particular left lower extremity problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report left lower extremity injuries in service, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The examiner should presume that the Veteran's reports of injuries in service are accurate.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


